Title: John Brown Cutting to Abigail Adams, 25 April 1787
From: Cutting, John Brown
To: Adams, Abigail


        
          Wednesday Evening 25. April 1787.Portsmouth
          Dear Madam
        
        It may perhaps afford you satisfaction to learn that Mr Adams and his secretary pro tempore arrived at the Crown Inn within the ramparts of this naval arsenal last evening before eight, after a journey as pleasant as coud be expected considering the unverdant aspect of far the greater portion of the country through which we travel’d. To speak candidly (excepting the farm at Cobham) I never beheld so complete a fulfilment of Churchills prophesy of famine as stares one in the face on each side of the hedge from Kingston to Portsmouth. Mr Adams protests that he will never return by the same road: how chearfully do I acquiesce!
        The culprit Muir was had before us this morning and underwent an examination. His answers were all contradictory inexplicit and evasive. He seems to be either a subtle and supereminent practitioner in dissimulation, or a vulgar villain without capability of mighty mischief or any ingenious system of enormity. I am rather inclin’d to the latter opinion at present. Perhaps he may be the agent of more crafty contrivers. He says he is a native of Scotland. I believe him. He has a hollow, hungry hanging look. The Court of Quarter Sessions, who have conducted with extreme propriety in this bussiness have just recommitted him for three months. This measure is pleasing to Mr Adams since it furnishes time to investigate & detect whatsoever may or can be investigated or detected in London or elswhere.
        Mr Wren guided us to view Fortune Prison this afternoon—and tomorrow if the weather shall be favourable Mr Adams is resolute to survey on horseback the rural felicity of the Isle of Wight. He has just gone to rest in high spirits at the prospect. I believe from circumstances we may condescend to revisit the smoak of the Metropolis within a fortnight.
        Particular compliments to Mrs Smith and little Steuben. from, Dear Madam, Yours respectfully
        John B Cutting
      